UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1701


PAULINE ROWL,

                Plaintiff - Appellant,

          v.

SMITH DEBNAM NARRON WYCHE SAINTSING & MYERS, LLP; KIRSCHBAUM
NANNEY KEENAN & GRIFFIN, PA; MONOGRAM CREDIT CARD BANK OF
GEORGIA, a/k/a GE Financial Corporation, a/k/a GE Money
Bank, a/k/a General Electric Capital Corporation, a/k/a
General Electric Company, a/k/a General Electric Capital
Services, Incorporated; IBM COASTAL FEDERAL CREDIT UNION,
d/b/a Coastal Federal Credit Union, a/k/a Coastal Credit
Union Service Organization Inc, a/k/a A.S.F. Inc of Wake
County, d/b/a Coastal Federal Financial Group, LLC, a/k/a
Atlantic States Financial Inc., a/k/a Atlantic States
Financial LLC; THOMAS F. MOORE, Judge; RBS CITIZENS, N.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:07-cv-00491-RJC-DLH)


Submitted:   April 5, 2010                 Decided:   April 29, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pauline Rowl, Appellant Pro Se.  Caren D. Enloe, SMITH DEBNAM
NARRON WYCHE SAINTSING & MYERS, LLP, Raleigh, North Carolina;
Pamela P. Keenan, KIRSCHBAUM, NANNEY, KEENAN & GRIFFIN, PA,
Raleigh, North Carolina; Jon Berkelhammer, SMITH MOORE, LLP,
Greensboro, North Carolina; Jeffrey Phillips MacHarg, SMITH
MOORE LEATHERWOOD LLP, Charlotte, North Carolina; Grady L.
Balentine, Jr., Special Deputy Attorney General, Raleigh, North
Carolina; Willard Travis Barkley, BARKLEY LAW OFFICES, P.C.,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Pauline   Rowl   appeals    the   district   court’s    orders

dismissing her federal civil rights suit.        We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.        Rowl v. Smith Debnam

Narron Wyche Saintsing & Myers, LLP, No. 3:07-cv-00491-RJC-DLH

(W.D.N.C. Jan. 23, 2009 & June 4, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                  3